295 S.W.3d 486 (2009)
Debra K. BATTLES, Appellant,
v.
UNITED FIRE & CASUALTY CO., et al., Respondents.
No. WD 69714.
Missouri Court of Appeals, Western District.
June 9, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 28, 2009.
Application for Transfer Denied November 17, 2009.
Jerrold Kenter, Esq., Sedalia, MO, for appellant.
Casey J. Symonds, Esq. and John G. Schultz, Esq., Kansas City, and Scott R. Pool, Esq., Jefferson City, MO, for respondent.
Before DIVISION TWO: JOSEPH P. DANDURAND,[1] Presiding Judge, HAROLD L. LOWENSTEIN and JAMES J. SMART, Judges.


*487 ORDER
PER CURIAM.
At issue in this case is whether plaintiffs common law tort actions for fraud and intentional infliction of emotional distress were properly dismissed by the trial court for lack of subject matter jurisdiction because plaintiffs exclusive remedy for her alleged injuries falls under the workers' compensation law. Affirmed. Rule 84.16(b).
NOTES
[1]  Judge Dandurand was a member of the court when this case was assigned, but has since left the court.